Exhibit 2.2 MISSISSIPPI BUSINESS FINANCE CORPORATION MISSISSIPPI POWER COMPANY BOND ASSUMPTION AND EXCHANGE AGREEMENT Dated as of October 20, 2011 Providing for the issuance by Mississippi Business Finance Corporation of replacement Taxable Revenue Bonds, 7.13% Series 1999A due 2021 (Escatawpa Funding, Limited Partnership Project) and the assumption by Mississippi Power Company of various obligations in respect of such Bonds under the related Loan Agreement TABLE OF CONTENTS 1. PURCHASE OF PROJECT; ASSUMPTION OF OBLIGATIONS. 3 2. EXCHANGE OF BONDS; THE CLOSING. 4 3. BONDHOLDER’S REPRESENTATION; CONSENT AND RELEASE. 5 3.1. Acquisition for Investment. 5 3.2. Source of Funds. 5 3.3. Ownership of Fixed Rate A-Bonds. 7 3.4. Consent and Release. 7 4. REPRESENTATIONS AND WARRANTIES OF THE ISSUER. 8 4.1. Status. 8 4.2. Compliance, etc. 8 4.3. Authorizations. 8 4.4. Enforceability. 9 4.5. No Conflict. 9 4.6. Litigation. 10 4.7. Payment Defaults. 10 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 10 5.1. Corporate Matters. 10 5.2. Binding Agreement. 10 5.3. Compliance with Law, Other Instruments, etc. 11 5.4. Governmental Consents. 11 5.5. Financial Statements. 11 5.6. Changes. 12 5.7. Litigation. 12 5.8. Intellectual Property. 12 5.9. Compliance with Legal Requirements and Insurance Requirements. 12 5.10. Liens. 13 5.11. ERISA. 13 5.12. Environmental Representations. 13 5.13. Utility Availability 16 5.14. Disclosure. 16 6. CONDITIONS TO CLOSING. 17 6.1. Officer’s Certificates. 17 6.2. Execution and Delivery of Finance Documents, Filings. 18 6.3. Opinions of Counsel. 19 6.4. Payment of Fees, etc. 20 6.5. Insurance. 20 6.6. Proceedings Satisfactory. 20 6.7. Title. 20 6.8. Other Bondholders; Cancellation of Fixed Rate A-Bonds. 21 6.9. Surrender and Cancellation of Existing Note. 21 7. HOME OFFICE PAYMENT; EXCHANGE OF FIXED RATE A BONDS, ETC. 21 7.1. [Intentionally Omitted – See Section 14.1 of the Second Amended and Restated Collateral Indenture as to “Place of Payment”] 21 7.2. Home Office Payment. 21 7.3. [Intentionally Omitted – See Section 14.2 of the Second Amended and Restated Collateral Indenture as to “Registration of Bonds”] 22 7.4. [Intentionally Omitted – See Section 14.3 of the Second Amended and Restated Collateral Indenture as to “Transfer and Exchange of Bonds”] 22 7.5. [Intentionally Omitted – See Section 14.4 of the Second Amended and Restated Collateral Indenture as to “Replacement of Bonds”] 22 7.6. [Intentionally Omitted – See Section 14.5 of the Second Amended and Restated Collateral Indenture as to “Execution of Bonds”] 22 7.7. [Intentionally Omitted – See Section 14.6 of the Second Amended and Restated Collateral Indenture as to “Payment of Bonds”] 22 8. PREPAYMENT OF THE REPLACEMENT BONDS. 22 8.1. Required Payments on Bond Payment Dates. 22 8.2. Required Prepayment and Redemption in Certain Events. 23 8.3. Optional Prepayment and Redemption of the Replacement Bonds. 23 8.4. [Intentionally Omitted – See Section 14.8 of the Second Amended and Restated Collateral Indenture as to “Notice of Prepayment”] 23 8.5. [Intentionally Omitted – See Section 14.9 of the Second Amended and Restated Collateral Indenture as to “Maturity; Surrender, etc.”] 23 8.6. [Intentionally Omitted – See Section 14.10 of the Second Amended and Restated Collateral Indenture as to “Selection of Bonds for Prepayment”] 23 8.7. [Intentionally Omitted – See Section 14.11 of the Second Amended and Restated Collateral Indenture as to “Purchase of Bonds”] 23 8.8. Make-Whole Premium. 23 9. COVENANTS OF THE COMPANY. 25 9.1. Corporate Existence. 25 9.2. Delivery of Information. 25 9.3. Project Authorizations. 27 9.4. Project Information. 27 9.5. Environmental Covenants. 27 9.6. Environmental Event. 28 9.7. State of Incorporation. 29 9.8. Merger, Consolidation or Sale of Assets. 29 9.9. Compliance with Laws, Restricted Use, Inspection. 30 9.10.Maintenance of Properties, Payment of Taxes, Etc. 31 9.11. Transaction Expenses, etc. 32 9.12.Indemnification. 33 ii 9.13.Insurance. 34 9.14. Further Assurances. 34 [INTENTIONALLY OMITTED]. 34 LOSS OR DAMAGE TO THE PROJECT. 35 CONDEMNATION. 35 DEFAULTS; REMEDIES. 36 13.1. Events of Default. 36 13.2. Default Remedies. 39 13.3. Notice of Default. 41 INTERPRETATION OF THIS AGREEMENT. 41 14.1. Terms Defined. 41 [INTENTIONALLY OMITTED]. 54 MISCELLANEOUS. 54 16.1. Notices. 54 16.2. Severability. 55 16.3. Survival. 55 16.4. Successors and Assigns. 55 16.5. Amendment and Waiver. 55 16.6. Jurisdiction and Process; Waiver of Jury Trial. 57 16.7. Governing Law. 57 16.8. Counterparts. 57 16.9. [Intentionally Omitted]. 58 16.10. Company May Act for Issuer. 58 16.11. Third Party Beneficiary. 58 SCHEDULE I
